                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
                                             _____________________

                                               No 17-CV-1471 (JFB)
                                             _____________________

                                       CHRISTOPHER MCPHILLIPS,

                                                                       Petitioner,

                                                      VERSUS


                                             THE PEOPLE OF
                                        THE STATE OF NEW YORK,

                                                                       Respondent.


                                       MEMORANDUM AND ORDER
                                            January 4, 2019



    JOSEPH F. BIANCO, District Judge:                           seven year determinate sentence for the crime
                                                                of sexual abuse in the first degree, to be
    Christopher McPhillips (“petitioner”),                      followed by fifteen years’ post-release
proceeding pro se, petitions this Court for a                   supervision; and a one year sentence for the
writ of habeas corpus, pursuant to 28 U.S.C. §                  crime of unlawful imprisonment. All the
2254, challenging his conviction in the County                  sentences and periods of post-release
Court of Suffolk County, State of New York.                     supervision are running concurrently.
On September 28, 2012, petitioner was
convicted after a jury trial of one count of rape                   In the instant habeas petition, petitioner
in the first degree, two counts of criminal                     challenges his sentence on the following
sexual act in the first degree, one count of                    grounds: (1) his statements to the complainant,
sexual abuse in the first degree, and one count                 Mary,1 who was petitioner’s adult neighbor
of unlawful imprisonment in the second                          and victim, about petitioner’s prior
degree. Petitioner was sentenced to twenty-five                 incarceration, as well as his statements
years’ imprisonment on the crimes of rape in                    demonstrating his familiarity with police
the first degree and two counts of a criminal                   officers constituted inadmissible hearsay; (2)
sexual acts in the first degree, to be followed                 the People failed to prove his conviction
by twenty years’ post-release supervision; a                    beyond a reasonable doubt and the verdicts

1
  For the purpose of confidentiality, the Court refers to
the victim only by her first name.


                                                            1
were against the weight of the evidence; (3)              plumbing contractor whose company did work
the People’s rebuttal evidence was improperly             in the complex. (Id. 95-96.) Mary told Cuocco
admitted; and (4) his sentence was harsh and              that she was just raped and asked him to call
excessive. For the reasons discussed below,               the police. Within five to ten minutes, the
petitioner’s request for a writ of habeas corpus          police arrived at the apartment complex. (Id.
is denied in its entirety.                                136-38, 375-76.)

    I. BACKGROUND AND PROCEDURAL HISTORY                      After questioning Mary and some
                                                          witnesses, the police officers arrested
A. Background                                             petitioner outside his apartment. (Id. at 146-
                                                          73.) Petitioner repeatedly asserted to arresting
    The following facts are adduced from the              Officers Greg Tager and John Ingargiola that
instant petition (Pet., ECF No. 1)2 and the               the encounter was consensual. (Id. 166, 171,
underlying record.                                        234.) Around 5:00 p.m., Mary was driven to
                                                          the Good Samaritan Medical Center in West
    At about 1:40 p.m. on April 8, 2011, Mary             Islip for a sexual assault examination. (Id.
walked into the laundry room in her apartment             265-66.) Molly Philip, a laboratory technician
complex where she found petitioner. (T1. 342,             in the DNA section of the Suffolk County
345-47.)3       After a brief conversation,               crime laboratory, then conducted a series of
petitioner locked the door and brandished a               tests of the samples taken during the
knife. (Id. 346-50.) Mary testified at trial that         examination. (T2. 26, 32.) Philip testified that
petitioner then threatened her life if she did not        the results for the presence of semen or saliva
comply with his requests. (Id. 355.) She also             were either negative or inconclusive. (Id. 34-
testified that petitioner ripped her shirt with the       48.) No male DNA was present in either the
knife before forcibly raping and orally                   vulvar swab or fingernail scrapings. (Id. 77,
sodomizing her. (Id. 357-70.) Petitioner,                 81.)
while still wielding the knife, told Mary that he
was going to kill her because he did not want             B. Procedural History
to go back to prison. (Id. 365.) After Mary
assured him that she was not going to tell                    On April 2, 2010, petitioner was indicted
anybody about the incident, petitioner ordered            for: one count of rape in the first degree, in
Mary to come to his apartment. (Id. 365, 370-             violation of N.Y. Penal Law § 130.35(1), a
73.) As soon as they walked out of the laundry            class “B” felony; two counts of criminal sexual
room, Mary pushed petitioner and started                  acts in the first degree, in violation of N.Y.
screaming for help. (Id. 373.)                            Penal Law § 130.50(1), class “B” felonies; one
                                                          count of sexual abuse in the first degree, in
    James Dawe, a resident of the apartment               violation of N.Y. Penal Law § 130.65(1), a
complex, testified that he saw Mary break free            class “D” felony; and one count of unlawful
from petitioner as he was pulling her in the              imprisonment in the second degree, in
direction of his apartment. (Id. 85-94.) Dawe             violation of N.Y. Penal Law § 130.05(1), a
testified that he witnessed Mary running                  class “A” misdemeanor, all in connection with
across the lawn toward Thomas Cuocco, a                   petitioner’s alleged rape, sexual misconduct,

2
   The Court uses the pagination assigned by the          3
                                                            Numbers in parenthesis preceded by “T1.” refer to
electronic case filing system when citing to case         pages in the first half of the trial transcript (ECF No. 11-
documents.                                                7.) “T2.” refers to the second half of the trial transcript
                                                          (ECF No. 11-8.)

                                                      2
and unlawful imprisonment of Mary. (Pet. 1.)                1. Direct Appeal
Petitioner pleaded not guilty to all counts and
charges.                                                     Petitioner appealed his conviction to the
                                                         Second Department of the New York State
    Wade and Huntley hearings were held on               Appellate Division, arguing that: (1) his
April 17, 2012, May 3, 2012, and May 30,                 statements to Mary about not wanting to go
2012, (ECF No. 11-6, 11-4, and 11-5.) The                back to prison constituted inadmissible
subject of these hearings was whether                    hearsay; (2) his statements to officers
petitioner’s statements to the police during his         evidencing prior criminal conduct and
arrest and witness’s identification of petitioner        familiarity between petitioner and officers
were admissible. The court found that both               were unduly prejudicial and intended to
the oral statements and identification were              demonstrate petitioner’s propensity to commit
admissible. (ECF No. 11-11 at 4-5.)                      the crimes charged; (3) the evidence was
                                                         legally insufficient to support his conviction
    During trial, Maria Tonnesson, petitioner’s          and the verdict of guilt was against the weight
half-sister, testified that, on April 8, 2011, she       of the evidence; (4) the County Court
called petitioner soon after mistakenly                  improperly exercised its discretion in
receiving a text message from him with a                 permitting the prosecution to present rebuttal
photograph of petitioner’s penis. She testified          evidence; and (5) his sentence was excessive.
that petitioner had put the phone on speaker as
he was doing laundry and Tonnesson could                     In a decision and order dated November
hear a yelling, upset female. (T2. 209-12.)              18, 2015, the Second Department affirmed the
Over defense counsel’s objections, the court             trial court’s judgment, holding that: (1)
permitted the People’s application for rebuttal,         petitioner’s claim that his statement to Mary
which consisted of Officers Ingargiola and               constituted inadmissible hearsay was without
Peter Barba stating that they had obtained and           merit under the party admission exception; (2)
corroborated petitioner’s phone number. (Id.             the County Court erred in allowing petitioner’s
306-08, 310-11.) Barba also testified that no            statements evidencing his prior criminal
cell phones were recovered during the                    conduct to be admitted into evidence and the
investigation. (Id. 311-12.)           A records         prosecution failed to establish the relevancy of
custodian at Sprint/Nextel then testified that           these statements in proving a material issue in
call records for that number showed no                   the case, but the error was nevertheless
incoming calls of the purported length during            harmless since “the evidence of defendant’s
the relevant time period. (Id. 327, 335.)                guilt was overwhelming and there was no
                                                         significant probability that the error
    On September 28, 2012, petitioner was                contributed to his convictions”; (3) the
convicted on all counts. On November 16,                 evidence was legally sufficient to establish
2012, petitioner was sentenced to a concurrent           defendant’s guilt beyond a reasonable doubt
term of twenty-five years’ imprisonment                  and the jury’s verdict was not against the
followed by twenty years of post-release                 weight of the evidence; (4) the County Court
supervision.                                             did not abuse its discretion in permitting the
                                                         prosecution to present rebuttal evidence; and
                                                         (5) petitioner’ sentence was not excessive.
                                                         People v. McPhillips, 21 N.Y.S.3d 134 (2d
                                                         Dep’t 2015).



                                                     3
    Petitioner applied for leave to appeal to the        pursuant to the judgment of a State court
New York Court of Appeals, raising the same              shall not be granted with respect to any
claims as those previously asserted before the           claim that was adjudicated on the merits in
Second Department.         On May 6, 2016,               State court proceedings unless the
petitioner’s application was denied. People v.           adjudication of the claim –
McPhillips, 27 N.Y.3d 1071 (2016).
                                                         (1) resulted in a decision that was contrary
   2. The Instant Petition                                   to, or involved an unreasonable
                                                             application of, clearly established
    On March 9, 2017, petitioner moved                       Federal law, as determined by the
before this Court for a writ of habeas corpus                Supreme Court of the United States; or
pursuant to 28 U.S.C. § 2254. (Pet.) Petitioner
contends that he is entitled to habeas relief on         (2) resulted in a decision that was based on
the following grounds: (1) his statements to the             an unreasonable determination of the
victim and arresting officers constituted                    facts in light of the evidence presented
inadmissible hearsay; (2) the People failed to               in the State court proceeding.
prove his conviction beyond a reasonable
doubt and the verdicts were against the weight           28 U.S.C. § 2254. “‘Clearly established
of the evidence; (3) the People’s rebuttal               Federal law’ means ‘the holdings, as opposed
evidence was improperly admitted; and (4) his            to the dicta, of [the Supreme] Court’s
sentence was harsh and excessive.                        decisions as of the time of the relevant state-
                                                         court decision.’” Green v. Travis, 414 F.3d
    On May 16, 2017, respondent filed its                288, 296 (2d Cir. 2005) (quoting Williams v.
opposition on the basis that: (1) the trial              Taylor, 529 U.S. 362, 412 (2000)).
court’s evidentiary rulings did not deprive
petitioner of a fair trial; (2) petitioner’s claim            A decision is “contrary to” clearly
that the verdict was against the weight of the           established federal law, as determined by the
evidence does not state a proper basis for               Supreme Court, “if the state court arrives at a
relief; and (3) petitioner’s sentence was within         conclusion opposite to that reached by [the
the limited allowed by New York state law and            Supreme Court] on a question of law or if the
thus habeas corpus relief is not available. (ECF         state court decides a case differently than [the
No. 11 – 1.) The Court has fully considered              Supreme Court] has on a set of materially
the parties’ submissions, as well as the                 indistinguishable facts.” Williams, 529 U.S. at
underlying record.                                       412-13. A decision is an “unreasonable
                                                         application” of clearly established federal law
           II. STANDARD OF REVIEW                        if a state court “identifies the correct governing
                                                         legal principle from [the Supreme Court’s]
    To determine whether a petitioner is                 decisions but unreasonably applies that
entitled to a writ of habeas corpus, a federal           principle to the facts of [a] prisoner’s case.”
court must apply the standard of review set              Id. at 413.
forth in 28 U.S.C. § 2254, as amended by the
Antiterrorism and Effective Death Penalty Act                AEDPA establishes a deferential standard
(“AEDPA”), which provides, in relevant part:             of review: “a federal habeas court may not
                                                         issue the writ simply because that court
(d) An application for a writ of habeas                  concludes in its independent judgment that the
corpus on behalf of a person in custody                  relevant state-court decision applied clearly


                                                     4
established federal law erroneously or
incorrectly. Rather, that application must be               The Appellate Division held that the
unreasonable.” Gilchrist v. O’Keefe, 260 F.3d           statement to Mary about not wanting to go
87, 93 (2d Cir. 2001) (quoting Williams, 529            back to prison was admissible hearsay under
U.S. at 411). The Second Circuit added that,            the party admission exception. McPhillips, 21
while “[s]ome increment of incorrectness                N.Y.S.3d at 135. Conversely, the Appellate
beyond error is required . . . the increment need       Division found that the County Court erred in
not be great; otherwise, habeas relief would be         allowing the other statements to be admitted
limited to state court decisions so far off the         into evidence since they were not relevant to a
mark as to suggest judicial incompetence.” Id.          material issue in the case and their probative
(quoting Francis S. v. Stone, 221 F.3d 100, 111         value did not outweigh the potential for unfair
(2d Cir. 2000)). Finally, “if the federal claim         prejudice to petitioner; however, the Appellate
was not adjudicated on the merits, ‘AEDPA               Division found this error harmless as “the
deference is not required, and conclusions of           evidence of the defendant's guilt was
law and mixed findings of fact and conclusions          overwhelming and there was no significant
of law are reviewed de novo.’” Dolphy v.                probability that the error contributed to his
Mantello, 552 F.3d 236, 238 (2d Cir. 2009)              convictions.” McPhillips, 21 N.Y.S.3d at 136.
(quoting Spears v. Greiner, 459 F.3d 200, 203
(2d Cir. 2006)).                                            It is well-settled that “[e]rroneous
                                                        evidentiary rulings do not automatically rise to
                III. DISCUSSION                         the level of constitutional error sufficient to
                                                        warrant issuance of a writ of habeas corpus.”
    As set forth below, the Court concludes             Taylor v. Curry, 708 F.2d 886, 891 (2d Cir.
that all of petitioner’s claims are without merit       1983); see also Estelle v. McGuire, 502 U.S.
and, therefore, the petition is denied in its           62, 67 (1991) (“[H]abeas corpus relief does
entirety.                                               not lie for errors of state law.” (citations
                                                        omitted)). Instead, a habeas petitioner can
A. Evidentiary Rulings                                  prevail on an evidentiary error claim only if
                                                        “[he] show[s] that the error deprived [him] of
     Petitioner argues that he was denied a fair        a fundamentally fair trial.” Taylor, 708 F.2d at
trial when the state court allowed the                  891 (emphasis in original); see also Zarvela v.
introduction of certain statements. First,              Artuz, 364 F.3d 415, 418 (2d Cir. 2004)
petitioner asserts that the trial court                 (“[e]rroneous evidentiary rulings warrant a
erroneously allowed the victim to testify that          writ of habeas corpus only where the petitioner
petitioner told her that he had to kill her             ‘can show that the error deprived [him] of a
because he feared that she would report the             fundamentally fair trial.’”) (quoting Rosario v.
incident to police and that he said, “I’m not           Kuhlman, 839 F.2d 918, 925 (2d Cir. 1988)
going back to prison.” Petitioner also argues           (emphasis in original). In other words, “[t]he
that the prejudicial impact of that statement           introduction of improper evidence against a
was compounded by the admission of the                  defendant does not amount to a violation of
statement between petitioner and the police             due process unless the evidence ‘is so
officers indicating familiarity with one another        extremely unfair that its admission violates
(because they addressed each other by the first         fundamental conceptions of justice.’”
name), as well as the by portion of defendant’s         Dunningan v. Keane, 137 F.3d 117, 125 (2d
written statement that referenced he had                Cir. 1998) (quoting Dowling v. United States,
recently been released from jail. (Pet. 7.)             493 U.S. 342, 352 (1990)).


                                                    5
                                                              regarding the rape was corroborated by the
    Under this standard, a denial of due                      testimony of two individuals, James Dawe and
process occurs when the erroneous admission                   Thomas Cuocco, who observed the victim as
of unfairly prejudicial evidence is “sufficiently             she emerged from the laundry room. Dawe
material to provide the basis for conviction or               testified that the victim was standing in front
to remove a reasonable doubt that would have                  of petitioner and yelled, “[H]elp me, help me,
existed on the record without it.” Id. at 125                 he raped me.” (T1. 92.) He further testified
(quoting Johnson v. Ross, 955 F.2d 178, 181                   that the victim broke free from the appellant,
(2d Cir. 1992) (internal quotation marks                      who was holding on to her, and pulling her in
omitted)); see also Collins v. Scully, 755 F.2d               the direction of his apartment. (Id. 93.)
16, 19 (2d Cir. 1985) (holding that evidence                  According to Dawe, after the victim pulled
must be “crucial, critical, highly significant”).             away, appellant yelled that the victim was
Moreover, in evaluating a potential due                       nuts, and turned towards his apartment and
process violation, the Court “must review the                 ran. (Id. 94.) The victim then interacted with
erroneously admitted evidence ‘in light of the                Cuocco, who testified that she was just raped
entire record before the jury.’” Dunningan,                   and to call the police. (Id. 136.) Cuocco
137 F.3d at 125 (quoting Johnson, 955 F.2d at                 described the victim as distraught, upset, and
181). As set forth below, after carefully                     really screaming. (Id. 135.) The victim also
reviewing the trial record, the Court concludes               told the police about a distinctive bump on
that the evidentiary rulings raised by the                    petitioner’s penis. (Id. 376.) Moreover, the
petitioner do not warrant habeas relief in this               petitioner’s guilt was further corroborated by
case.4                                                        his conduct with the police after the rape. For
                                                              example, petitioner locked himself in his
    As noted above, the Appellate Division                    apartment, and would not come out when
held that the County Court erred in allowing                  asked by the police and, during a telephone
these statements to be admitted because they                  conversation with one of the police officers,
were not probative to a relevant issue in the                 petitioner stated that he was not in the
case, see McPhillips, 21 N.Y.S.3d at 136, but                 apartment but rather was twenty minutes
that such error was “harmless because the                     away. (Id. 166.) In addition, a few minutes
evidence     of    defendant’s     guilt  was                 later, petitioner stepped out of the apartment
overwhelming and there was no significant                     wearing different clothes and appearing to
probability that the error contributed to his                 have just showered. (Id. 170, 231.) In short,
convictions.” Id. (citations omitted). This                   in light of the entire record before the jury, this
Court also concludes that the erroneous                       Court concludes that the erroneously admitted
admission of these particular statements under                evidence was not “sufficiently material to
New York law did not deprive petitioner of a                  provide the basis for conviction or to remove a
fundamentally     fair    trial    given   the                reasonable doubt that would have existed on
overwhelming nature of the evidence against                   the record without it.” Dunnigan, 137 F.3d at
him.      The victim’s detailed testimony                     125 (citations and quotations omitted).

4
  As a threshold matter, the Court agrees with the            However, the Appellate Division then concluded that
Appellate Division that the statement by petitioner to        this statement to the victim, as well as the statements to
the victim referencing that he had been in jail was not       the police demonstrating his familiarity with them and
inadmissible hearsay under New York law because it            acknowledging he had recently been in jail, were
was admissible as an implied admission of guilt under         erroneously admitted because “the prosecutor failed to
the party admissions exception to the hearsay rule. See       establish that any of the comments were relevant to a
People v. Nealy, 32 A.D.3d 400, 402 (2d Dep’t 2006).          material issue in the case.” McPhillips, 21 N.Y.S.3d at
                                                              136.

                                                          6
                                                        constitutional level that deprived him of a fair
    Finally, petitioner contends that the trial         trial.   In sum, none of the petitioner’s
court erred when it permitted the People to             evidentiary claims (either individually or
present rebuttal evidence to contradict                 collectively) warrant habeas relief in this case.
Tonnesson’s testimony at trial regarding an
alleged phone call between her and petitioner.         B. Legal Sufficiency and Weight of the
Petitioner claims that such rebuttal evidence             Evidence
was improper as it did not counter the
affirmative fact that the conversation occurred,             Petitioner’s second claim is that his
but only rebutted the fact that it occurred on          conviction in state court was against the
the same cell phone number given to Officers            weight of the evidence, while also challenging
Barba or Ingargiola. (Pet. 12.) This Court also         the legal sufficiency of the evidence
concludes that this ruling does not provide a           supporting his conviction.         It is well
basis for habeas relief in this case.                   established that weight of the evidence and
                                                        legal sufficiency are two distinct claims, each
    As an initial matter, there is no basis to          requiring a discrete analysis. See People v.
conclude that the trial court’s evidentiary             Bleakley, 69 N.Y.2d 490, 495 (1987).
ruling or the Appellate Division's affirmance
thereof was erroneous under state law. See                    In a weight of the evidence claim, “[e]ven
People v. James, 727 N.Y.S. 2d 900, 902 (2d             if all the elements and necessary findings are
Dep’t 2001) (“In the exercise of its sound              supported by some credible evidence, the
discretion, the trial court may permit either           court must examine the evidence further. If
party to offer evidence upon rebuttal which is          based on all the credible evidence a different
not technically of a rebuttal nature but more           finding would not have been unreasonable,
properly a part of the offering party's original        then the appellate court must, like the trier of
case.”) (citing People v. Harris, 648 N.Y.S. 2d         fact below, ‘weigh the relative probative force
620 (1996)). Here, petitioner had endeavored            of conflicting testimony and the relative
to prove that a phone call occurred between             strength of conflicting inferences that may be
petitioner and Tonnesson.          The People           drawn from the testimony.’” Id. (quoting
presented evidence to rebut a claim about the           People ex rel. MacCracken v. Miller, 291 N.Y.
existence of the call by demonstrating that no          55, 62 (1943)).
such call was made from petitioner’s phone.
The court was well within its own discretion                 Conversely, in a legal sufficiency claim,
under state law to allow such rebuttal                  “the court must determine whether there is any
evidence. See Harris, 648 N.Y.S. 2d at 621              valid line of reasoning and permissible
(“[i]n the interest of justice, the court may           inferences which could lead a rational person
permit either party to offer evidence upon              to the conclusion reached by the jury on the
rebuttal which is not technically of a rebuttal         basis of the evidence at trial and as a matter of
nature but more properly a part of the offering         law satisfy the proof and burden requirements
party’s original case.”) (citing CPL                    for every element of the crime charged. If that
260.30(7)).                                             is satisfied, then the verdict will be upheld by
                                                        the intermediate appellate court on that review
    In any event, even assuming arguendo that           basis.” Bleakley, 69 N.Y.2d at 496 (citing
the ruling was erroneous, the overwhelming              Cohen v. Hallmark Cards, 45 N.Y.2d 493, 499
evidence (discussed supra) makes clear that             (1978)).
the admission of this evidence did not rise to a


                                                   7
      The law is clear that a “weight of the                     Supreme Court of the State of N.Y., 109 F.3d
evidence” claim is based on state law. See,                      836, 839 (2d Cir. 1997) (“The Due Process
e.g., Correa v. Duncan, 172 F. Supp. 2d 378,                     Clause of the Fourteenth Amendment
381 (E.D.N.Y. 2001) (“A ‘weight of the                           prohibits conviction ‘except upon proof
evidence’ argument is a pure state law claim                     beyond a reasonable doubt of every fact
grounded in New York Criminal Procedure                          necessary to constitute the crime with which
Law § 470.15(5), whereas a legal sufficiency                     [the defendant] is charged.” (quoting In re
claim is based on federal due process                            Winship, 397 U.S. 358, 364 (1970))). As here,
principles.”) (citations omitted). The Court                     when a federal court considers the sufficiency
cannot consider a purely state law claim on                      of the evidence of a state conviction, it “must
federal habeas review.            See Lewis v.                   look to state law to determine the elements of
Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal                    the crime.” Quartararo v. Hanslmaier, 186
habeas corpus relief does not lie for errors of                  F.3d 91, 97 (2d Cir. 1999).
state law . . . .”). Therefore, to the extent
petitioner raises a weight of the evidence claim                       However, a petitioner “bears a very heavy
under state law, the Court cannot review it.5                    burden,” Einaugler, 109 F.3d at 840 (quoting
                                                                 Quirama v. Michele, 983 F.2d 12, 14 (2d Cir.
      This Court, however, can review                            1993)), and a “state criminal conviction will be
petitioner’s legal sufficiency claim and finds                   upheld only if, ‘after viewing the evidence in
such claim without merit. On appeal, the                         the light most favorable to the prosecution, any
Appellate Division held that “[v]iewing the                      rational trier of fact could have found the
evidence in the light most favorable to the                      essential elements of the crime beyond a
People, we find that it was legally sufficient to                reasonable doubt.’” Vassell v. McGinnis, No.
establish the defendant's guilt beyond a                         04-CV-0856(JG), 2004 WL 3088666, at *5
reasonable doubt. Moreover, in fulfilling our                    (E.D.N.Y. Dec. 22, 2004) (quoting Jackson v.
responsibility to conduct an independent                         Virginia, 443 U.S. 307, 319 (1979) (emphasis
review of the weight of the evidence, we                         in      original)); see     also Policano      v.
nevertheless accord great deference to the                       Herbert, 507 F.3d 111, 115 -16 (2d Cir. 2007)
jury's opportunity to view the witnesses, hear                   (“‘[I]n a challenge to a state criminal
the testimony, and observe demeanor.”                            conviction brought under 28 U.S.C. § 2554 [,]
McPhillips, 21 N.Y.S.3d at 136 (internal                         . . . the applicant is entitled to habeas corpus
citations omitted). As set forth below, having                   relief if it is found that upon the record
carefully reviewed the record, this Court                        evidence adduced at the trial no rational trier
concludes that this determination by the state                   of fact could have found proof of guilt beyond
court regarding the sufficiency of the evidence                  a reasonable doubt.’” (quoting Jackson, 443
was not contrary to, or an unreasonable                          U.S. at 324)).
application of, clearly established federal law,
nor was it based upon an unreasonable                                 Further, even when “faced with a record
determination of the facts in light of the                       of historical facts that supports conflicting
evidence presented at trial.                                     inferences, [this Court] must presume—even
                                                                 if it does not affirmatively appear in the
     The law governing habeas relief from a                      record—that the trier of fact resolved any such
state conviction based on insufficiency of the                   conflicts in favor of the prosecution, and must
evidence is well established. See Einaugler v.                   defer    to     that resolution.” Wheel       v.

5
  The Court notes that the Appellate Division rejected           against the weight of the evidence.   McPhillips, 21
this claim on the merits, holding that the verdict was not       N.Y.S.2d at 136.

                                                             8
Robinson, 34 F.3d 60, 66 (2d Cir. 1994)                  about the testimony presented at petitioner's
(quoting Jackson, 443 U.S. at 326). Thus, “[a]           trial or . . . weigh conflicting testimony.”
habeas court will not grant relief on a                  Fagon v. Bara, 717 F. Supp. 976, 979
sufficiency claim unless the record is ‘so               (E.D.N.Y. 1989) (citing United States v.
totally devoid of evidentiary support that a due         Zabare, 871 F.2d 282, 286 (2d Cir. 1989)); see
process issue is raised.’” Sanford v.                    also United States v. Strauss, 999 F.2d 692,
Burge, 334 F. Supp. 2d 289, 303 (E.D.N.Y.                696 (2d Cir. 1993). Therefore, “the role of this
2004) (quoting Bossett v. Walker, 41 F.3d 825,           Court is clear” as it is “not free to reassess the
830 (2d Cir. 1994)).                                     fact specific credibility judgments by juries or
                                                         to weigh conflicting testimony.” Vera v.
      In the instant petition, petitioner seeks to       Hanslmaier, 928 F. Supp. 278, 284 (S.D.N.Y.
challenge the legal sufficiency of the evidence          1996) (quoting Anderson v. Senkowski, No.
by pointing to insufficient DNA evidence on              CV-92-1007, 1992 WL 225576 at *3
the victim’s body, suggesting that if there had          (E.D.N.Y. 1992), aff’d, 992 F.2d 320 (2d Cir.
been an encounter, it most likely did not                1993)). Moreover, as discussed supra, there
involve a forcible compulsion. Petitioner also           was overwhelming evidence corroborating the
claims that the record is inaccurate.                    victim’s testimony. In sum, petitioner’s claim
Specifically, petitioner claims that Mary’s              that his conviction is legally insufficient is
shirt was ripped before she entered the laundry          meritless.
room, and that petitioner was not pointing a
knife at her back outside the laundry room.              C. Harsh and Excessive Sentence
Finally, petitioner argues that the evidence did
not prove he placed the victim in fear of                     As noted above, petitioner was sentenced
immediate death or serious physical injury.              to twenty-five years’ imprisonment on the
(Pet. 9.)                                                crimes of rape in the first degree and criminal
                                                         sexual act in the first degree to be followed by
      By raising all these arguments, petitioner         twenty years’ post-release supervision, a seven
again attacks the credibility of the victim as a         year determinate sentence for the crime of
witness, and the proper forum for such a                 sexual abuse in the first degree followed by
challenge is in trial through “cross-                    fifteen years’ post-release supervision, and a
examination and in subsequent argument to                one year sentence for the crime of unlawful
the jury, not in an appellate brief.” United             imprisonment. All the sentences and periods
States v. Roman, 870 F.2d 65, 71 (2d Cir.                of post-release supervision run concurrently.
1989) (quoting United States v. Friedman, 854            (ECF No. 11-1 at 18.) Petitioner now contends
F.2d 535, 558 (2d Cir.1988)). The victim                 that the sentence imposed is harsh and
testified at trial on all these issues and               excessive due to the disparity between the
described in detail how petitioner threatened            sentence offered during plea negotiations (i.e.,
her with a knife, ripped her shirt, and                  eight years) and the sentenced ultimately
attempted to force her to go back to his                 imposed.        Petitioner claims that this
apartment. The jury had the opportunity to               inconsistency suggests he was punished for
evaluate the credibility of the victim as a              exercising his constitutional right to a jury trial.
witness, and it is well established that this            (Pet. 13.) Petitioner’s claim is without merit.
Court should not “disturb the jury's findings
with respect to the witnesses' credibility,”                 Under New York Penal Law, the maximum
United States v. Roman, 870 F.2d 65, 71 (2d              determinate sentence permitted for a
Cir. 1989), nor “make credibility judgments              conviction for rape in the first degree, a class


                                                     9
“B” violent felony, is twenty-five years’                        sentence claim may not be raised as grounds
imprisonment. N.Y. Penal Law § 70.02(3)(a).                      for habeas corpus relief if the sentence is
However, “[i]n 1998, the New York Penal                          within the range prescribed by state law.”);
Law was amended to provide that individuals                      McCalvin v. Senkowski, 160 F. Supp. 2d 586,
who committed felonies after September 1,                        589 (S.D.N.Y. 2001) (“Sentencing decisions
1998, and who were sentenced to a                                are not cognizable on habeas corpus review
determinate sentence of incarceration, would                     unless the sentence imposed falls outside the
also receive a mandatory term of post-release                    range prescribed by state law.”); Thomas v.
supervision.” Van Gorden v. Superintendent,                      Senkowski, 968 F. Supp. 953, 956 (S.D.N.Y.
No. 9:03-CV-1350, 2007 WL 844901, at *10                         1997) (dismissing excessive sentence claim
(N.D.N.Y. Mar. 19, 2007) (citing N.Y. Penal                      where petitioner’s sentence fell within the
Law      § 70.45(1) (emphasis in original)).                     statutorily prescribed range.).     Therefore,
Moreover, “the statute is quite clear that the                   because petitioner’s sentence does not exceed
periods of post-release supervision are                          what is permissible by law, there is no federal
mandatory and are in addition to the                             question for habeas review. 6
determinate sentence of incarceration
imposed.” Id. (emphasis in original). Under                           In addition, “it is well settled that a
N.Y. Penal Law § 70.45 (2-a)(c), periods of                      sentence within a state statutory range does not
post-release supervision for a class B felony                    present a constitutional issue simply because a
sex offense shall be no less than five years and                 defendant was presented with a better offer
no more than twenty years.                                       before trial.”      Plato v Poole, 06 CIV.
                                                                 6559BMC, 2008 WL 222667, at *4 (E.D.N.Y.
    Thus, the law allows the court to impose a                   Jan. 25, 2008) (citing White, 969 F.2d at 1383).
maximum sentence of twenty-five years’                           The mere fact that the sentencing judge
incarceration for a class “B” violent felony                     imposed a greater sentence than the one
followed by a mandatory period of post-                          offered during plea negotiations by the
release supervision ranging from five to                         prosecutor does not provide a basis for habeas
twenty years. Petitioner’s sentence of twenty-                   relief. Accordingly, as petitioner’s sentence
five years’ imprisonment with twenty years’                      fell within the statutorily prescribed range and
post-release supervision falls within this                       the mere existence of a better offer during plea
statutorily prescribed range. The sentences on                   negotiations is insufficient to raise a
the other counts similarly were within the                       constitutional issue, there is no basis for
statutorily prescribed range. Thus, there is no                  habeas relief on these grounds.
basis for habeas relief. See White v. Keane,
969 F.2d 1381, 1383 (2d Cir. 1992) (for the                                       IV. CONCLUSION
purpose of habeas review, “[n]o federal
constitutional issue is presented where, as                          For the foregoing reasons, this Court finds
here, the sentence is within the range                           that petitioner has demonstrated no basis for
prescribed by state law”); see also Alfini v.                    habeas relief under 28 U.S.C. § 2254.
Lord, 245 F. Supp. 2d 493, 502 (E.D.N.Y.                         Accordingly, this petition for a writ of habeas
2003) (“It is well settled that an excessive                     corpus is denied in its entirety.

6
  To the extent petitioner claims that his sentence is           imprisonment with twenty years’ post-release
cruel and unusual punishment under the Eighth                    supervision is grossly disproportionate to the crime
Amendment, the Court rejects such a claim on this same           committed so as to violate his Eighth Amendment rights
basis. In any event, the Court finds no basis to conclude        given the nature of his criminal activity in this case.
that petitioner’s sentence of twenty-five years’

                                                            10
